Citation Nr: 0602443	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  05-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In January 2006, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the veteran's case on the 
docket in light of his age.  


FINDINGS OF FACT

The record contains no competent medical evidence of a 
current diagnosis of either hearing loss or tinnitus. 


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hearing loss and 
tinnitus.  He contends that such conditions developed as a 
result of exposure to acoustic trauma in service.  
Specifically, he notes that he was stationed with an 
artillery unit in Korea and that his military occupational 
specialty (MOS) was "ammo corporal."  The veteran reports 
that he has experienced ringing in his ears since Korea.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the  
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in February 2004, the 
RO provided the veteran with a letter specifically intended 
to address the requirements of the VCAA with reference to the 
veteran's claims.  This letter advised the veteran of the 
information and evidence needed to substantiate and complete 
his claims of service connection for hearing loss and 
tinnitus, and of what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  In 
particular, the letter advised the veteran of the 
requirements for establishing service connection, including 
medical evidence of a current disability.  The RO 
specifically advised him that he needed to submit or identify 
"a recent medical report showing findings, diagnosis, and 
treatment for" hearing loss and tinnitus.  The letter 
further advised the veteran that he should submit all 
evidence available and "make certain you haven't overlooked 
any important evidence."  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary in this case.  Neither the veteran nor his 
representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) [due process concerns with 
respect to VCAA notice must be pled with specificity].  

Duty to assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In this case, the veteran's service medical and personnel 
records are unavailable.  The record reveals substantial 
efforts by the RO to obtain these records, including multiple 
requests to the National Personnel Records Center (NPRC).  
However, the NPRC has unambiguously informed the RO that the 
veteran's service records are were destroyed in a July 1973 
fire and that there are no alternative records.  

Based on the foregoing, it is clear that further requests for 
service medical and personnel records for the veteran would 
be futile.  The veteran has been informed that his service 
records are unavailable.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Therefore, while the Board sincerely regrets that 
the veteran's service records are unavailable, it finds that 
VA has no further duty to him with respect to obtaining them.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].

In any event, as explained below the outcome of this case 
does not hinge upon what happened during service, but rather 
whether any current disability exists.  This question 
manifestly cannot be answered by service medical records from 
over half a century ago, but rather on post-service medical 
records.

With respect to post-service medical records, the Board notes 
that in response to the RO's February 2004 letter requesting 
medical evidence in support of the claim, the veteran 
indicated that he had "not seen any doctors, civilians, 
military, or VA, for my hearing loss and tinnitus."  See 
March 2004 Statement in Support of Claim.  Thus, the Board 
finds that there are no outstanding post-service medical 
records available.  

Rather than providing medical evidence, the veteran requested 
a VA examination "to determine how bad my hearing loss and 
tinnitus are."  Id.  Under the VCAA, the assistance provided 
by VA includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

An examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2005).  

Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As set 
forth in more detail below, although the veteran has reported 
acoustic trauma in service, the record currently contains 
absolutely no competent medical evidence of a current 
disability.  Lacking such evidence, the Board finds that a VA 
medical examination or opinion is not necessary.  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability. Here, there is absolutely 
no competent medical evidence  of hearing loss and/or 
tinnitus.  VA is not obligated to provided evidence of 
current disability; that is the claimant's responsibility.  
See 38 U.S.C.A. § 5107(a) (West 2002).  

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran engaged the services of a 
representative and was provided with ample opportunity to 
submit evidence and argument in support of his claim.  He 
declined to attend a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including an organic disease 
of the nervous system such as sensorineural hearing loss, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385 (2005), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005); see also Collette v. Brown, 82 
F.3d 389, 392 (1996). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); 
see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Analysis

As noted above, the veteran's service records are 
unavailable.  Since VA has been unable to obtain these 
records, it has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of the veteran's claim is undertaken with 
this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), the veteran reports that 
he has hearing loss and tinnitus.  The record on appeal, 
however, is entirely negative for any medical evidence of a 
current diagnosis of either hearing loss or tinnitus, and the 
veteran himself has indicated that no such evidence exists.  

As was noted in the Board's VCAA discussion above, a letter 
was sent to the veteran in March 2004 which specifically 
listed the elements required for service connection, 
including "a current physical or mental disability."  The 
veteran was informed of the types of evidence which would 
establish such current disability.  See the March 2004 VCAA 
letter, pages 2-3.  No information or evidence pertaining to 
any current disability was subsequently received.

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

To the extent that the veteran and his representative allege 
that hearing loss and tinnitus currently exist, it is now 
well-settled that as lay persons without medical training 
they are not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the Board finds that Hickson element (1), 
medical evidence of current disability, has not been met for 
both claims.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) [service connection may not be granted unless a 
current disability exists].  The appeal fails on that basis 
alone.  For the sake of completeness, the Board will also 
address the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, as has been discussed above the veteran's service 
medical and personnel records are unavailable.  However, the 
record contains the veteran's evidentiary assertions of in-
service acoustic trauma.  Also of record is the veteran's DD 
214, which shows that he received the Korean Service Medal 
with three bronze campaign stars, the United Nations Service 
Medal, and the National Defense Service Medal with 
1 overseas bar.  Although the veteran's DD Form 214 contains 
no information regarding the veteran's MOS or unit in Korea, 
the Board has no reason to doubt that he served in a field 
artillery unit.

The Board finds that the veteran's assertions regarding in-
service noise exposure are credible and consistent with his 
reported duties in a field artillery unit.  
Cf. Charles, supra.  Thus, affording the veteran the benefit 
of the doubt, Hickson element (2) has been met.  

With respect to element (3), medical nexus, even assuming for 
the sake of argument that the veteran sustained acoustic 
trauma during service, the provisions of 38 U.S.C.A. 1154(b) 
only provide an evidentiary presumption concerning events in 
service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  See Wade v. West, 11 Vet. App. 302, 
305 (1999), as well as Libertine, Gregory and Kessel, all 
supra.

In that regard, Hickson element (3) requires medical of a 
nexus between the in-service injury and a current disability.  
In this case, the record contains no medical opinion which 
serves to link the claimed hearing loss or tinnitus to the 
veteran's military service.  While the Board has considered 
the veteran's contentions, as the record does not establish 
that he possesses a recognized degree of medical knowledge, 
he lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu, supra. 

The veteran has contended, in essence, that he has tinnitus 
which has existed constantly since he served in Korea.  The 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology. However, as discussed above there is no 
objective medical evidence of hearing problems or tinnitus.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent]. 
Such evidence is lacking in this case.  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, the Board finds that the third Hickson element 
is not met, and the claim fails on that basis also. 

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the claims of service connection for hearing loss and 
tinnitus.  The benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


